Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2022 is being considered by the examiner.
Interview request
Examiner attempted contact with Applicant on 5/6/2022 however did not receive a response.  Applicant is invited to request an additional interview.

Claim Rejections - 35 USC § 112
Applicant’s remarks on page 6 of the remarks filed 04/12/2022 overcome the previous indefiniteness rejection over claim 4.  Claim 4 requires the sodium carbonate to have ALL of the particle sizes listed as stated now on record.
The indefiniteness rejection of claim 6 is withdrawn in view of the present amendments

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 12-14, 16-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Slade (US 3545988) referred to as Slade herein after and further in view of Ingram (US 20070098610 A1) referred to as Ingram.
Regarding claims 1-2, Slade discloses a process for manufacturing glass (at least Col 1; lines 21, 24) comprising: 
the preparation of preparing a glass precursor mixture (at least Col 1; 25-30) for a glassmaking furnace (at least Col 3; lines 10-11).
The preparation of the glass precursor comprises sand and soda ash, or sodium carbonate (Col 1; lines 59-60), are mixed (at least Col 2; lines 27-30, Col 3; lines 59-69) as required by claim 1.
Slade discloses about half the batch of soda ash is agglomerated with sand (at least Col 3; lines 65-69, and Claim 1) in general 30 lbs of water should be used per 100 lbs of soda ash (Col 4; lines 9-11) or alternatively stated that for every 106 pounds of light soda ash there should about 18 pounds of water (Col 3; lines 70-75). 
Thus there would be proportions of about 
100 lbs soda ash = 45359.24 g approximately 30%
Less than 30 lbs water = 13607.77 g approximately less than 9% 
200 lbs sand = 90718.47 approximately 60%
Thus overlapping the claimed proportions of between 0 and 5% water, 40% and 65% sand, and more than 0 and not more than 25% sodium carbonate of claim 1.
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 
MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claimed range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.

The step of preparation is not limited to a time.  The mixture in the storage hopper itself for eventual use is considered to meet the limitation of, “the precursor mixture is prepared without supplying thermal energy”  Slade discloses the term “water” may be in the form steam as well as the liquid form (Col 4; lines 10-25).  One of ordinary skill in the art would understand that agglomeration need not have the water be heated, whether or not it speeds a reaction, both from Slade and the natural laws of chemistry.
Slade discloses in Fig 2 “the agglomerated sand-soda ash mixture is directed to storage hopper 48 for eventual use in the glass batching process.” (Col 3; lines 20-23) and in Fig 1 “the hydrated, agglomerated, sand-soda ash mixture is withdrawn into storage hopper 16 for eventual use.  
The mixture is observed to be in the form of a finely pelletized agglomerate, exhibiting unexpected free-flowing properties.  The sand-soda ash agglomerate is then mixed with the other batch constituents in the glass batching process and charged into the ordinary glass melting furnace, and the batch is melted and refined”

Slade fails to disclose the limitation of claim 1 requiring “adding, after a delay of at least 10 minutes, calcium oxide in a mass proportion of between 1% and 20% of the total.”
Slade discloses proportions of CaO in finished glass of 6-14 percent and 12.2 percent (Col 3; line 35 and Col 4; line 69 respectively) thus one of ordinary skill in the art would expect calcium to be added as a constituent to the batch.
Ingram discloses a similar method of manufacturing glass [0006] with overlapping ranges with the glasses of Slade disclosed in Col 3; lines 32-43, Col 4; lines 64-72.  Ingram discloses quicklime, or CaO, offers the option of using less energy but is highly reactive with free water/hydration or moisture in batch components causing the batch to stick together thus “properly retarded quicklime will have reduced reactivity with any water from the batch and have better flow characteristics” [0006]. Which would also motivate one skilled in the art to supply water without heating prior to [0004].
Ingram specifically states quicklime offers the possibility of using less energy and reacts quickly [0008].  It would be obvious to one of ordinary skill in the art to add the necessary amount of CaO at the necessary delayed time in view of Ingram.  One skilled in the art would be motivated to optimize the time that the quicklime is added based on the desired use of the batch because the quicklime will react with the water as taught by Ingram.  
MPEP 2144.05 states
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.

"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.


The combined teachings of Slade and Ingram disclose the batch ingredients of present claim 1.  Slade fails to disclose quicklime.  Ingram discloses quicklime as a known calcium oxide source for glass making batch ingredients and that quicklime is highly reactive with water in glass batch preparation.  Quicklime is efficient in that it is highly reactive and does not require heat and thus low cost and efficient as taught by Ingram [0004]-[0006].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add CaO between 1-20% of the total after a delay of at least 10 minutes or at least 1 hour since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
One of ordinary skill in the art would be motivated to optimize the amount of added quicklime to obtain the desired amount of CaO in the final glass composition (overlapping ranges of Slade and Ingram) and use less energy in the glass melting process, and better flow characteristics as taught by Ingram.  
One of ordinary skill in the art would be motivated to optimize the time delay based on the high reactivity rate of quicklime taught by Ingram since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Slade discloses all of the ingredients of the present glass thus it would be obvious to one of ordinary skill in the art to try changing the sequence or time in which the ingredients are mixed with the obvious likelihood that this would lead to success, particularly where the quick reactivity of the quicklime is pointed out by Ingram, because as pointed out by KSR
KSR
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Regarding claim 5, Slade discloses the light soda ash is “pure” and not hydrated (Col 1; lines 59-65) thus no moisture content. In view of Ingram it would be obvious to one of ordinary skill in the art to closely optimize the water/ moisture due to the rapid and complete reaction with quicklime.
Regarding claim 6, Ingram discloses no heat is necessary with quicklime thus the combined teachings of Slade and Ingram would not requiring heating above room temperature.  The motivation to optimize time in which the quicklime is added (see claim 1)

	Regarding claim 12, Slade does not disclose adding moisture to the sand and moisture is added later to agglomerate the sand-soda ash mixture thus it would be obvious to one of ordinary skill in the art that the sand is dry prior to the addition of moisture.	
Regarding claim 13, Slade discloses hydrating the soda ash and sand to reduce batch dusting (Col 2; lines 35-39).  Slade indicates the water is added in sufficient amount to convert the light soda ash to sodium carbonate monohydrate (Col 3; lines 15-23) thus it would be obvious to one of ordinary skill in the art to add water to the sand.  
MPEP 2144.05 states
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality.

One skilled in the art would be motivated to optimize the amount of water to agglomerate the sand- light soda ash mixture as indicated by Slade.
Regarding claim 14, Slade discloses the addition of quicklime and no deliberate addition of aluminum oxide.
Regarding claim 16, Slade discloses the glass precursor mixture is prepared in the solid state given the broadest reasonable interpretation in view of the specification.
Furthermore,
MPEP 2144.05 states
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974). 
MPEP 2131.03: Prior Art which teaches a range within, overlapping or touching the claim range anticipated if the prior art range discloses the claimed range with “sufficient specificity”.
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

Regarding claim 17, Ingram discloses the mixture using quicklime may be prepared without heating [0021]

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slade (US 3545988) referred to as Slade herein after and further in view of Ingram (US 20070098610 A1) referred to as Ingram as applied to above and further in view of Soda Solvay ® Light as provided herein by SOLVAY CHEMICALS INTERNATIONAL Rue du Prince Albert, 44 B-1050 Brussels 01/2011 referred to as Solvay herein after.
Regarding claim 4, The combined teachings of Slade and Ingram discloses the light soda ash, or sodium carbonate, has a particle size as disclosed in (Col 2; lines 1-9) of Slade however fail to disclose the exact dimensions of light soda ash as required by present claim 4.
Solvay discloses light soda ash for use in glass, Page 1 “Glass Industry – Raw Material for melting”, wherein the particles sizes overlap those of present claim 4, Page 2.
MPEP 2144.05 establishes that ranges overlapping the claimed ranges establish a prima facie case of obviousness as described in multiple cases upheld and included in the previous office action.
In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) Mere scaling up or down of a prior art process capable of being scaled up or down would not establish patentability in a claim to an old process so scaled. The board concluded that the affidavit evidence did not rebut its finding of prima facie obviousness because, in its view, the prior art clearly suggested higher pressure, together with an expected attendant advantage of increased reaction rate, as a solution to the commercial difficulties allegedly encountered by Rinehart. Moreover, the recitation to which the affidavit is directed, "commercial scale production" utilizing "commercial scale quantities," was viewed as "inherently" obvious. The board did not consider the utilization of the claimed method by Rinehart's assignee to be evidence of commercial success sufficient to establish unobviousness

Additionally,
MPEP 2143 states that simple substitution of one known element for another to yield predictable results is obvious to one of ordinary skill in the art.
Slade uses light soda ash in manufacturing glass.  Solvay discloses overlapping particle sizes of light soda ash for the use in manufacturing glass thus one of ordinary skill in the art would be motivated to substitute the light soda ash in the invention of Slade with that of Solvay for the predictable results of manufacturing glass.  One would have been motivated to optimize the particle size 

Claims 7-9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slade (US 3545988) referred to as Slade herein after and further in view of Ingram (US 20070098610 A1) referred to as Ingram as applied to above and further in view of Curll (US 2239880 A) referred to as Curll herein after.
Regarding claim 18, Slade discloses firing the mixture in a furnace but fails to disclose what type.
Curll discloses that combustion and electric furnaces are both known furnaces (Page 5; Col 1; lines1-15) used in silica sand and soda ash glass manufacturing (Page 4; Col 2; lines 3-24) thus it would be obvious to one of ordinary skill in the art to use either suitable furnace as taught by Curll.
(Page 5; Col 1; lines 25-42) 35-60 mesh however; more finely pulverized sand speeds up the reaction   
Regarding claims 7-9, The combined teachings of Slade and Ingram disclose all the aspects of the present invention except for the particle size of the quicklime.  However, in Gardner v. TEC 830, 225 USPQ 232 (1984), the federal circuit held that where the only difference between the prior art and the claims was the recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to create of the method of Slade and Ingram with the quicklime dimensions of claims 7-9.  Alternatively one skilled in the art would be motivated to optimize the dimensions of the quicklime to vary the exposed surface area because Ingram points out the surface area relative to the particle size alters the flow characteristics of the quicklime [0034] and Curll also indicates finely pulverized material speeds up the reaction (Page 5; Col 1; lines 26-41).
In addition it is the position of the examiner that the disclosure provides no evidence of criticality over the prior art with regard to the relative dimensions of the quicklime particles.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slade (US 3545988) referred to as Slade herein after and further in view of Ingram (US 20070098610 A1) referred to as Ingram as applied to above and further in view of Hockman et al. (US 20030052434 A1) referred to as Hockman herein after.
Regarding claims 10-11, the combined teachings of Slade and Ingram do not disclose the size of the particulate precursor mixture formed.
In an analogous art, Hockman discloses a glass batch formed of silica sand and Calcium oxide [0010]-[0011].  
MPEP 2144.05 establishes that ranges overlapping the claimed ranges establish a prima facie case of obviousness as described in multiple cases upheld and included in the previous office action.
Hockman discloses the particulate is preferably 90 mass percent finer than about 150 micrometers because a product of such size and character enhances feed and produces agglomerates which are homogenous and react to a high degree of completion [0014]. Thus one of ordinary skill in the art would be motivated to optimize the particle size of the precursor to enhance the feed and achieve a homogenous reaction.
It would be obvious that one skilled in the art would store the particulate until usage is necessary or upon the timeline determined by the reaction of quicklime.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slade (US 3545988) referred to as Slade herein after and further in view of Ingram (US 20070098610 A1) referred to as Ingram as applied to above and further in view of Dewet-Smith et al. (US 20120216574 A1) referred to as Dewet-Smith herein after
Regarding claim 15, Slade fails to specify adding cullet before or after adding the calcium oxide.
In an analogous art of making a soda-lime silicate glass Dewet-Smith discloses adding cullet, such as recycled glasses and or other components [0013] (40) of Fig 1 to obtain the desired final glass.  It would be obvious to one of ordinary skill in the art at the time of the invention to obtain the final desired glass, or recycle rejected or previous glass, i.e. cullet in its broadest reasonable interpretation in light of the specification.


Response to Arguments
Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive. Applicant argues that the amendment requires that the glass precursor mixture is prepared without supplying thermal treatment.
In primary response to Applicant’s argument, presently amended claim 1 requires a new combination of limitations and requires a new combination of dependent claim limitations necessitating further consideration.
Claim 1 does not have a time limitation on the step of the glass precursor mixture being prepared and thus it does not give weight to the time in which the negative limitation “without supplying thermal energy” is necessitated.
Examiner indicates that Slade discloses the term “water” may be in the form steam as well as the liquid form (Col 4; lines 10-25).  One of ordinary skill in the art would understand that agglomeration need not have the water be heated, whether or not it speeds a reaction, both from Slade and the natural laws of chemistry.
Slade discloses in Fig 2 “the agglomerated sand-soda ash mixture is directed to storage hopper 48 for eventual use in the glass batching process.” (Col 3; lines 20-23) and in Fig 1 “the hydrated, agglomerated, sand-soda ash mixture is withdrawn into storage hopper 16 for eventual use.
Claim 1 is rejected over the combined teachings of Slade and Ingram.  Slade discloses basic batch ingredients Examiner considers well-known to one skilled in the art of glass manufacturing.  Ingram discloses the same batch ingredients however indicates that quicklime may be used as a calcium source and discloses the benefits of high reactivity, complete reactivity with water, quick reaction rate, and lack of need for heating as benefits to using quicklime.  One skilled in the art would recognize that these benefits must be balanced with the amount of reactive ingredients with the quicklime as well as time in which the batch is used due to quick reactivity.  The remaining limitations appear to be optimization of the combined teachings of Slade and Ingram and additional features known in the art and discussed above to affect reactivity and agglomeration, such as particle size.  There appear to be no unexpected results in commensurate with the claims nor has Applicant provided any evidence of unexpected results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/               Primary Examiner, Art Unit 1741